Case 1:20-cv-01684-UA Document 2 Filed 02/26/20 Page 1 of 7

~CE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

{020 FEB o¢ AM 9
“2 aici Sw uasad
F]uqQ IVOSYOS

Write the full name of each plaintiff.

  

N -
{To be fi

o

 

lled out by Clerk's Office)

. -against- COMPLAINT
City of New York

(Prisoner)
Sa raeont “Daniel A bz patrick
“Yo \M

 

 

 

 

 

Do you want a jury triak?2 3
GYes ONo 2 oat
t : = . =
ichael borewel/ 13s8z2 Be Bo
( ~ om
Ro. \Jineent Condela [263 2. - Qs
Write the full name of each defendant. If you cannot fit the = Oo .
names of all of the defendants in the space provided, please Pp x
write “see attached” in the space above and attach an nO
additional sheet of paper with the full list of names. The = =
names listed above must be identical to those contained in
Section lV.

1

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed

with the court should therefore not contain: an individual's full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of
an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
See Federal Rule of Civil Procedure 5.2.

 

 

 

 

Rev. 5/6/16

 
Case 1:20-cv-01684-UA Document 2 Filed 02/26/20 Page 2 of 7

L LEGAL BASIS FOR CLAIM

State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) orina
“Bivens” action (against federal defendants).

LW Violation of my federal constitutional rights
() Other: Ussau (4 a . algited q Re por Pr ar Enel t

II. PLAINTIFF INFORMATION

 

Each plaintiff must provide the following information. Attach additional pages if necessary.

andu E Dwinson

First Name | Middle Initial Last Name

 

 

State any other names (or different forms of your name) you have ever used, including any name
mn have used in previously filing a lawsuit.

B49 19 03405

Prisoner ID # (if you have previously been in another agency's custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)

Meanlhattan Detention Cow plex

_ Current Place of ua

\ZS usiait e Otveel. 9 worth

Institutional Address

Mew York JY /0013

County, City State Zip Code
III. PRISONER STATUS

 

 

Indicate below whether you are a prisoner or other confined person:

CY Pretrial detainee

O Civilly committed detainee

C) Immigration detainee

Q) Convicted and sentenced prisoner
QO) Other:

 

Page 2

 

 

 
Case 1:20-cv-01684-UA Document 2 Filed 02/26/20 Page 3 of 7

IV. DEFENDANT INFORMATION

To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary. 4

Defendant 1: Sarat el : = Gales Ce OY a: :
First Name al Name ‘ Shield #
Sergeant at the 10 pream t
Current Job Title (or other identifying nformationh

hh Ovecint Dom tt lyeeft

 

 

 

 

 

Current Work Address
Ae York AY [O01
County, City be State tf Zip Code
Defendant 2: Michae| mcewe ({ YS eZ.
First Name Last Name Shield #

tlie O\Evcer al the JO?” Preeint
Current Job Title (or other identifying Information) .

Ith Deecint 2Zath Street

 

 

 

Current Work Address

eu) York ALY /O0 tf

County, City a Zip Code

Vincent Card 426
Defendant 3: mcey and elo 12 632

First Name Last Name Shield #

Volice Olieer ab the lO Precint

Current Job Title (or other identifying information)

Oth Dreaint — 20m Street

f

 

 

 

Current Work Address

Mew You kK MY (/OO//

County, City State af Zip Code
Defendant 4: “Ko bert Me many {O00 ft t

First Name Last Name Shield #

(Oth Drecint , CPolice OkPicer

Current Job Title (or other identifying information)
(OsrA _Precink ~ 20th SY reet
Current Work Address é

York iY L[OQOt/

County, City State Zip Code

 

 

Page 3

 
Case 1:20-cv-01684-UA Document 2 Filed 02/26/20 Page 4 of 7

V. STATEMENT OF CLAIM

Place(s) of occurrence: / % al ve A vende Z ( bye at
Date(s) of occurrence: 6 In | < O | ?

FACTS:

 

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary. i

(Randy Swinson “349 Osos ) is the

\ “ Ploxinti CE, Heresy) this Complaint . _Cétoio* ZONK

PLO F201) On June /2/ 2019 ak or around

JZ: BO This Ploinli FE and his wile Foge Fillord

Owls: NSONn WAS A ssaul bed Fal sel aeres o He a,

and Fersonal Ioperty Was removed manuel

token and not Vauchered loy NIN. Re OfF reer

—, the iD Precine . Ps Farewell

Val sila’ Sols ikied State ments alone vv |

“te, Candela and Ro. Hamann pretending 40

Ihave interviewed "Crinvnal Vielim Wetness4 afler

assaulfing the Tz brwa ¢ thi S Plait! io (Swins san)

Causlwng Physica jAjurve s to thes ploiat, FE.
“Ved KH mane es Ware we o\L ~ Ro Cen Sube

lpeqaw toa Beat Oo Wrvs SlaiaAki¥ F ae

Inendeves ae Accs Win Cuk’% pC loi nNIFF,.

Licistks + hand , wwnile slhen ios

Deecyy + police tod Clrake holds , Knees

to LV sure thi & plant LIELE TRnees, bai Ups

Shoulders) plus Dislocating We

 

 

Page 4
Case 1:20-cv-01684-UA Document 2 Filed 02/26/20 Page 5 of 7

~ Lentils (imac w nuwlos, ’ Em Lala S
Called and Mis PlaintiPe was Denied
Medical assistance or Linnsted £5 *no
6B Cace “ at Belluvue | Cause actions
ak the Sarre ent etd peels Vb S =
ACCSWLEC OA XY Ta VAs : Ota rE This
DlaintiZe bs Js lil{ SufFeving do
te “ DeFendan ts a(t actias Hades
A Color of law +ABuse dower -
INJURIES:

If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.

Lowe me Luce oni “PD yislevate A

Song ers ractuce5 Own Mdecistk |
tf
L © rele is and Z 1\AAavne at MUSCe
{. =) C .
Oma Y~raae Less usé ot viqwil
thumb Left and right Pnee <{—
(A+ 4) Lip comade and TBocky Joint pathy

J Proarte« € Y <telew and wHirplaced '
VI. RELIEF

b
/

State briefly what money damages or other relief you want the court to order.
“4? Vat wh ; EC QBeek€sc Puntted We,
{eclea Lo CY, 1a June \ivfe yelve- Gc
“Da ‘ry 6%. oe ae im Awe aA Wound or
oT 2 6 WMillraw dollarc.

 

 

 

 

Page 5

 

 
Case 1:20-cv-01684-UA Document 2 Filed 02/26/20 Page 6 of 7

VII. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, willlikely have evidentiary support after-a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

T understand that if I file three or more cases while I ama prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

Talso understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.

Each Plaintiff must sign and date the complaint. ve dditional pages if necessary. If seeking to

 

 

 

 

 

 

proceed without prepayment of fees, each alain on musf# also submit arylFP 1 hailunon
12 | 16/19
Dated. aintiff’s 4 joao
and 4 DIO SAH
irst Name =e Initial Last Name
(WDC) les. White Street

‘prison Address 7

Wew) Yor tk SY __ /00f3
County, City State Zip Code

Ci
Date on which | am delivering this complaint to prison authorities for mailing: a / 6 {

Page 6
 

 

Kandy Swinson
ek osacs
Vanhatlan | etllentio (? e
IZS Whike Qe ieee

 

 

 

y forth - Cell*9 3 ode Y oll,

Lhe : bed Shales —> istelet é eure

Southern District ok New Vea
“Feo Se Latake Unit

wee Doo Racl Street
Ee Neus Yok, NY /0007

Case 1:20-cv-01684-UA Document 2 Filed 02/26/20 Rage
